Per Curiam.
*1141Petitioners seek certiorari review of the order allowing Respondents to amend their counterclaim to assert a claim for punitive damages. In such a proceeding, the scope of our review is limited to determining whether the trial court complied with the procedural requirements of section 768.72, Florida Statutes. We, conversely, lack "jurisdiction to review the sufficiency of the evidence proffered to support the punitive damages claim." Am. Heritage Life Ins. Co. v. Smith , 263 So.3d 133, 2018 WL 5915019 (Fla. 1st DCA Nov. 13, 2018) (citing Globe Newspaper Co. v. King , 658 So.2d 518, 520 (Fla. 1995) and additional cases). Because the trial court complied with the applicable procedural requirements, the petition for writ of certiorari is DENIED .
Wolf, Osterhaus, and Jay, JJ., concur.